             Case 3:20-cv-00217-KGB Document 4 Filed 10/27/20 Page 1 of 5




                          THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

ROOSEVELT CANNADY                                                                       PLAINTIFF

v.                                Case No. 3:20-cv-00217-KGB

ERASMO DESDIN and DENNY SUMPTER                                                      DEFENDANTS

                                                ORDER

       Before the Court is the status of this case. On July 27, 2020, plaintiff Roosevelt Cannady,

proceeding pro se, filed a motion for leave to proceed in forma pauperis (“IFP”) and a complaint

against his landlord, Erasmo Desdin, and Denny Sumpter, an attorney at Rogers, Coe & Sumpter

(collectively, “defendants”) (Dkt. Nos. 1, 2).

       I.       IFP Application

       Based on Mr. Cannady’s application to proceed IFP, Mr. Cannady has neither the funds

nor the income to pay the filing fee. Therefore, the Court grants Mr. Cannady’s motion to proceed

IFP (Dkt. No. 1).

       II.      Screening

       The Court will screen Mr. Cannady’s complaint pursuant to 28 U.S.C. § 1915(e)(2) before

it is allowed to be served. For the reasons discussed herein, it does not appear that the Court has

subject-matter jurisdiction over this action.

                A.     Legal Standard

       Because Mr. Cannady is proceeding IFP, the Court is required to screen his complaint and

dismiss the case, in whole or in part, if the Court determines that it is frivolous or malicious, fails

to state a claim on which relief may be granted, or seeks monetary relief against a defendant who

is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B); see also Angel v. Bowers, No. 3:18-
          Case 3:20-cv-00217-KGB Document 4 Filed 10/27/20 Page 2 of 5




CV-00121-KGB, 2019 WL 440571, at *1 (E.D. Ark. Feb. 4, 2019) (recognizing that district courts

have the power to screen and dismiss complaints filed by all litigants, prisoners and non-prisoners

alike); Key v. Does, 217 F. Supp. 3d 1006, 1007 (E.D. Ark. 2016) (same).

       A complaint is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). A complaint must contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual

allegations are not required, but the “[f]actual allegations must be enough to raise a right to relief

above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Stated

differently, the allegations pleaded must show “more than a sheer possibility that a defendant has

acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 678 (2009). While the court must accept as true all

well-pleaded facts in the complaint, see Farm Credit Servs. of Am., FLCA v. Haun, 734 F.3d 800,

804 (8th Cir. 2013), it need not credit conclusory allegations or “naked assertion[s] devoid of

further factual enhancement,” Retro Television Network, Inc. v. Luken Commc’ns, LLC, 696 F.3d

766, 768 (8th Cir. 2012) (alteration in original) (quoting Iqbal, 556 U.S. at 678).

       Finally, in evaluating whether a pro se plaintiff has asserted sufficient facts to state a claim,

the court holds “a pro se complaint, however inartfully pleaded, . . . to less stringent standards than

formal pleadings drafted by lawyers.” Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014)

(alteration in original) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). However, all parties,

including pro se litigants, must comply with substantive and procedural law. See Brown v. Frey,

806 F.2d 801, 804 (8th Cir. 1986).




                                                  2
            Case 3:20-cv-00217-KGB Document 4 Filed 10/27/20 Page 3 of 5




                B.      Discussion

        In his complaint, Mr. Cannady alleges that his landlord retaliated against him for reporting

a safety matter during the COVID-19 pandemic, which he maintains “is illegal in Arkansas.” (Dkt.

No. 2, at 4). For relief, Mr. Cannady seeks $2,500 in damages (Id.).

        It is axiomatic that “[f]ederal courts are courts of limited jurisdiction.” Ins. Corp. of Ireland

v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 701 (1982).                 “The requirement that

jurisdiction be established as a threshold matter springs from the nature and limits of the judicial

power of the United States and is inflexible and without exception.” Kessler v. Nat’l Enters., Inc.,

347 F.3d 1076, 1081 (8th Cir. 2003) (quoting Godfrey v. Pulitzer Pub. Co., 161 F.3d 1137, 1141

(8th Cir. 1998)). Federal courts “possess only that power authorized by Constitution and statute,

which is not to be expanded by judicial decree. It is to be presumed that a cause lies outside this

limited jurisdiction, and the burden of establishing the contrary rests upon the party asserting

jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations

omitted).

        United States district courts have original subject-matter jurisdiction over only two types

of cases: federal-question cases under 28 U.S.C. § 1331 and diversity-of-citizenship cases under

28 U.S.C. § 1332. Mr. Cannady has identified the basis for federal-court jurisdiction as federal

question (Dkt. No. 2, at 3). However, having carefully reviewed the complaint, the Court doubts

that it has subject-matter jurisdiction to hear this matter.

        Federal-question jurisdiction exists in “all civil actions arising under the Constitution, laws,

or treaties of the United States.” 28 U.S.C. § 1331. Federal-question jurisdiction exists only when

a federal question is presented on the face of the plaintiff’s well-pleaded complaint. See, e.g.,

Aetna Health Inc. v. Davila, 542 U.S. 200, 207 (2004) (citing Franchise Tax Bd. v. Constr.



                                                   3
          Case 3:20-cv-00217-KGB Document 4 Filed 10/27/20 Page 4 of 5




Laborers Vacation Tr. for S. Cal., 463 U.S. 1, 9-10 (1983)); Caterpillar Inc. v. Williams, 482 U.S.

386, 392 (1987) (citing Gully v. First Nat’l Bank, 299 U.S. 109, 112-13 (1936)). A federal question

is presented only when “a well-pleaded complaint establishes either that federal law creates the

cause of action or that the plaintiff’s right to relief necessarily depends on resolution of a

substantial question of federal law.” Franchise Tax Bd., 463 U.S. at 27–28.

       Mr. Cannady has not identified any specific federal statute, federal treaty, or provision of

the United States Constitution that is at issue in this case. Rather, Mr. Cannady appears to assert

state-law claims for defamation and retaliation. Presumably, these claims may be brought in state

court, but they are not an independent basis for federal-question jurisdiction.

       Diversity jurisdiction exists in “all civil actions where the matter in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs,” and there is diversity of citizenship

between the parties. See 28 U.S.C. § 1332(a). The diversity statute requires complete diversity of

citizenship, which exists “where no defendant holds citizenship in the same state where any

plaintiff holds citizenship.” OnePoint Sols., LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007)

(citing Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373 (1978)). To determine

jurisdiction, the Court looks to the parties’ status at the lawsuit’s filing. See Grupo Dataflux v.

Atlas Glob. Grp., L.P., 541 U.S. 567, 570 (2004). Here, Mr. Cannady alleges that he is a citizen

of Arkansas and that Mr. Desdin is a citizen of Arkansas. Accordingly, Mr. Cannady has not

established that this Court has diversity jurisdiction over his claims.

       In the light of the deficiencies outlined herein, the Court will not direct service of Mr.

Cannady’s complaint at this time. Instead, the Court orders Mr. Cannady to show cause, within

30 days from the entry of this Order, as to why this action should not be dismissed for lack of

subject-matter jurisdiction.



                                                  4
          Case 3:20-cv-00217-KGB Document 4 Filed 10/27/20 Page 5 of 5




       III.    Conclusion

       For the reasons set forth above, the Court grants Mr. Cannady’s motion for leave to proceed

IFP (Dkt. No. 1). The Court orders Mr. Cannady to show cause, within 30 days from the entry of

this Order, as to why this action should not be dismissed for lack of subject-matter jurisdiction.

       It is so ordered this 27th day of October, 2020.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                 5
